Citation Nr: 1532399	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction for the claim is now with the RO in Atlanta, Georgia.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge via videoconference in April 2014.  The Veteran and his wife testified before the Decision Review Officer in April 2010.  Transcripts of both hearings have been associated with the claims file.

In a June 2014 decision, the Board remanded the issue for additional development.  There has now been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's sinusitis clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.

2.  The Veteran does not have sinusitis that was incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in October 2008.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, private medical records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

In addition, the RO arranged for a VA examination in September 2014 and an addendum medical opinion was obtained in March 2015.  The Board finds that the examination and opinions obtained in this case were adequate, as they provide findings relevant to the Veteran's conditions and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the claims file, including the medical records, was reviewed.  The examiner also considered the Veteran's full history.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).



III.  Analysis

Current medical records clearly show that the Veteran has a diagnosis of sinusitis.  Prior to the Veteran's period of active duty service, the Veteran was in the reserves.  At an examination dated in June 1961, mild sinusitis was noted.  The Veteran's Report of Medical History completed when he was joining active service in July 1963 mentioned a history of sinusitis.  The Veteran underwent an entrance examination in 1964 and sinusitis was noted.  The examination report noted that it was caused by dust and he previously had to change jobs when he worked around fertilizer.

The Veteran also testified at the Board hearing that he suffered from mild sinusitis prior to joining the service, but claimed that it got worse during service.  Therefore, the issues are whether clear and unmistakable evidence shows that sinusitis existed prior to service and whether clear and unmistakable evidence shows that the pre-existing sinusitis was not aggravated by service.

The Veteran underwent an examination in September 2014.  He was diagnosed with chronic sinusitis and allergic rhinitis.  The report indicates that the Veteran said his sinusitis started in 1959.  The Veteran indicated it began "with him being around dust situations."  He also said that the dust kicked up by planes taking off during service would cause sinus problems.  He said he was seen in service and was given nasal spray and decongestant pills.  The Veteran also reported suffering from hoarseness since the 1960's.  He also suffers from post nasal drip and watery eyes.  He is treated with fluticasone.  The Veteran reported tenderness on palpation to maxillary sinuses.  He does not have non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  He has not had incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) antibiotics treatment in the past 12 months.  He has not had sinus surgery or sinus-related surgical procedures.

The examiner reported the following: "Nasal passages noted with mild redness.  Ears noted [to have] buildup.  Throat noted to be intact."  The examiner also noted that the Veteran smoked cigarettes up to 1 pack per day until he quit in 2008.
The examiner provided the following opinion: "The condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The following rationale was provided: "Veteran reports by history that he had a problem with his sinuses before enlistment in the service.  Enlistment records dated 10/6/1964 notes that Veteran had sinusitis affected by dust, pollen before the service, no medications were listed.  Veteran was evaluated by ENT on 12/18/1964 for the (NESEP) Navy Enlisted Scientific Education Program for [history] of sinusitis and certain allergies.  Results revealed purulent discharge [and] no inflammation.  X-ray was normal of paranasal sinuses, and tonsils were removed at that visit.  On that ENT visit it is reported that ear wax was removed and audiogram requested.  Separation exam on 10/2/1968 reports normal sinus exam.  Veteran was seen years after separation from the service for complaints of sinus problems in 1991.  Veteran reported being a heavy smoker as a teenager, smoking up to 1 pack of cigarettes per day and quit in 2008."

The examiner also opined that, "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The following rationale was provided: "There is no medical record of any evidence that this pre-existing sinusitis condition [had] an increase in underlying pathology during service.  [The] Veteran was evaluated for enlistment purposes on 10/6/1964 with complaints of sinus trouble caused by dust.  Veteran was evaluated by ENT on 12/18/1964 for [history] of sinusitis and certain allergies.  [The] next note dating 1/18/1991, many years years after separation, reports that he was seen...appeared to have allergic sinusitis [and] smoker's cough in the morning and [was] given Naldecon [and] vasenase nasal spray.  Separation exam on 10/2/1968 reports normal sinus exam.  [The] Veteran had pre-existing chronic sinusitis that was not aggravated beyond the natural progression of this disease but rather by his history of heavy tobacco smoking."

The file was sent back to another VA examiner for an addendum opinion because the original examiner had not specifically addressed the additional medical evidence received from the Veteran's private physician.  The Veteran's private physician completed a nose, throat, larynx and pharynx disability benefits questionnaire that was dated in April 2014.  The report notes the Veteran's condition and history.  However, there is no rationale or opinion on etiology in the report.  Throughout the form, the physician simply notes a December 1964 study the Veteran underwent during service.  That same study was considered and discussed by the VA examiner, as noted above.

The addendum VA opinion provides the following: "the Veteran enlisted with a subjective past medical history of allergies to dust and pollen.  Specifically, the 28 June 1961 health record indicated mild sinusitis, NCD.  The separation records provided similar complaint of sinusitis related to dust exposure...  Therefore, it is as least as likely as not that the Veteran's claimed sinusitis existed prior to service because of the subjective, well documented enlistment entry."  The examiner also opined "it is less likely than not that the Veteran's claimed pre-existing sinusitis underwent an increase in the its underlying pathology during service, i/e., was not aggravated during service, because of the lack of objective, medically-based, clinical evidence to support an increase in severity and incidence of clinical signs and symptoms related to a diagnosis and/or treatment of sinusitis while on active duty, at separation and/or over the presumptive period following service."

The VA examiner specifically addressed the sinus study the Veteran participated in in December 1964.  The examiner noted that "there was no reference to the state of sinusitis and/or increase in symptoms related to the participation in the study.  The program clearly and unmistakable indicated that the x-rays were normal and the paranasal sinuses were normal.  Furthermore, the active duty medical notes were negative for treatments and events related to sinusitis...  Therefore, it is less likely than not that the Veteran's claimed sinusitis were worsened while on active duty because of the lack of medically-based, clinical evidence to support an increase in symptomatology, complaint and/or treatment while in service."

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the VA examiners carry greater probative weight than the private physician's DBQ.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

The private physician's DBQ form offers no rationale for his opinion.  The physician continually writes "see ENT" on his report, indicating the December 1964 in-service study the Veteran participated in.  However, the private physician does not provide a detailed opinion on the etiology of the Veteran's condition.  Alternatively, the VA examiners specifically assessed the 1964 study along with the rest of the Veteran's history.  The VA examination reports provide a detailed analysis.  Further, the examiners specifically opined on the fact that there was no evidence of aggravation, which is the central issue in this claim.  Therefore, the Board gives greater probative weight to the VA examination reports.  The medical evidence weighs against a higher rating for the Veteran.

The only other evidence in the record concerning the diagnosis or etiology of sinusitis is the Veteran's and his wife's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the sinusitis at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.
In sum, the evidence indicates that the Veteran had sinusitis before his entry into service.  Sinusitis clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  The September 2014 and March 2015 VA medical opinions provide a detailed discussion of the Veteran's history of sinusitis and opine that it was not permanently aggravated or worsened by service.  The Veteran does not have a sinus condition that was incurred in or aggravated by service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sinusitis is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


